Citation Nr: 0817258	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 10, 1998, 
for an award of a total disability rating based on individual 
unemployability (TDIU).  

(The issues of entitlement to an increased disability rating 
in excess of 20 percent for the period from June 6, 1991 to 
March 9, 1998, and in excess of 30 percent for the period 
from March 10, 1998, for status post residuals of cervical 
spine surgery for spondylolysis with limitation of motion, 
entitlement to an increased disability rating for radiculitis 
of the left upper extremity, currently evaluated as 20 
percent disabling, and entitlement to an increased disability 
rating for radiculitis of the left lower extremity, currently 
evaluated as 20 percent disabling are addressed in a separate 
decision under a different docket number.)


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had verified active service from October 1986 to 
February 1987, from May 1987 to October 1987, and from 
January 1988 to March 1990. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted entitlement to 
TDIU, effective October 5, 2000.  

In a statement dated in October 2003, the veteran stated:

When granted "UI" in April 2003, it was 
made effective 5 October 2000.  In this 
case "Benefit of Doubt", was applied, 
in determining the effective date.  The 
problem to me now seems to be that if 
"UI" was granted effective 05 October 
2000, why then when the new effective 
Date of Claim was granted, why was there 
not an adjustment made with the effective 
date of the "UI"?

The Board construes the veteran's October 2003 statement as a 
valid notice of disagreement (NOD) as to the effective date 
assigned for TDIU in the April 2003 rating decision.  See 
38 C.F.R. § 38 C.F.R. § 20.201 (2007); Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993), aff'd 39 F.3d 1574, 1582 (Fed. 
Cir. 1994) (en banc).  

Rating decisions in January 2004 and June 2004 granted an 
earlier effective of date of August 15, 1998 and March 10, 
1998, respectively, for TDIU.  However, a review of 
statements by the veteran in March 2004 and August 2004 
reflects that these actions did not resolve her NOD.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.26 (2007).  

In August 2004 and August 2005, the veteran submitted 
statements which the Board construes as an adequate and 
timely substantive appeal, within the purview of 38 C.F.R. 
§ 20.202 (2007).  See Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).  Although the veteran had not yet received a 
statement of the case (SOC), the record clearly shows that 
the RO attempted to resolve the veteran's NOD in subsequent 
rating decisions, the most recent being in June 2004.  Since 
the veteran nevertheless filed correspondence in August 2004 
that expressed her continued desire to prosecute the appeal, 
and again in August 2005, these documents meet the 
requirement of a Form 9.  

Thereafter, the subsequent issuance of the SOC in August 2005 
cured the procedural defect and permits the Board to exercise 
jurisdiction over the appealed claim.  See 38 U.S.C.A. 
§§ 7105(a), (d)(1), (3); 38 C.F.R. §§ 20.200, 20.302(b); 
Archbold, supra.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006.  A 
transcript of that hearing is associated with the claims 
file.  




FINDINGS OF FACT

1.  On June 6, 1991, the RO received the veteran's claim of 
entitlement to an increased rating for cervical spine 
disability.  

2.  As of June 6, 1991, the veteran was service-connected for 
cervical spine spondylolysis with limitation of motion 
evaluated as 30 percent disabling; radiculitis of the left 
upper extremity evaluated as 30 percent disabling; 
radiculitis of the left lower extremity evaluated as 20 
percent disabling; and degenerative disc disease of the 
lumbar spine at L5-S1 evaluated as 10 percent disabling.  The 
combined rating was 70 percent.  

3.  As of June 6, 1991, the veteran was unable to secure and 
follow a substantially gainful occupation by reason of her 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date of June 6, 1991, but no 
earlier, for an award of TDIU have been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).

Analysis

The veteran seeks an effective date earlier than March 10, 
1998, for the award of TDIU.  

The record reflects that in a May 1990 rating decision 
service connection was granted for status post surgery for 
cervical spine spondylolysis with radiculitis.  A 40 percent 
rating was assigned.  

On June 6, 1991, the RO received the veteran's claim of 
entitlement to an increased rating for the cervical spine 
disability.  That claim was denied by rating decision in 
November 1994.  In December 1994, the veteran filed an NOD 
and a SOC was issued in January 1995.  Following a January 
1995 rating decision which continued to deny the claim, the 
veteran perfected her appeal by submission of a VA Form 9 
(substantive appeal) in June 1995.  38 C.F.R. § 20.200.  

In a November 1996 rating decision, the RO re-classified the 
veteran's single service-connected disability and 
established, in its place, the following separate ratings for 
cervical spine orthopedic disorder and two neurologic 
disabilities: 

(1) 20 percent for status post surgery for cervical 
spine spondylolysis with limitation of motion, 
under Diagnostic Code 5290 (for limitation of 
motion), effective June 6, 1991; 

(2) 20 percent for radiculitis of the left upper 
extremity, under Diagnostic Code 5293 (for 
intervertebral disc syndrome), effective June 6, 
1991; and 

(3) 20 percent for radiculitis of the left lower 
extremity, under Diagnostic Code 5293 (for 
intervertebral disc syndrome), effective June 6, 1991.

The decision also granted service connection for low back 
pain due to degenerative disc disease of the lumbar spine at 
L5-S1 and assigned a 10 percent rating from March 31, 1990.  

Pursuant to a separate decision dated in 2008 (under a 
different docket number), the Board increased the disability 
ratings for cervical spine spondylolysis with limitation of 
motion and radiculitis of the left upper extremity to 30 
percent effective June 6, 1991.  The Board denied a rating 
higher than 20 percent for radiculitis of the left lower 
extremity.  

Therefore, as of June 6, 1991, the veteran's service-
connected disabilities were: cervical spine spondylolysis 
with limitation of motion evaluated as 30 percent disabling; 
radiculitis of the left upper extremity evaluated as 30 
percent disabling; radiculitis of the left lower extremity 
evaluated as 20 percent disabling; and degenerative disc 
disease of the lumbar spine at L5-S1 evaluated as 10 percent 
disabling.  The Board's decision results in a combined 
disability rating of 70 percent, effective from June 6, 1991.  
See 38 C.F.R. § 4.25 (2007).  

The Board concludes that the veteran met the schedular 
requirement for TDIU as of June 6, 1991.  That is, she had 
two or more service-connected disabilities, with at least one 
disability rated at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  In this regard, the Board 
notes that for the purposes of one 40 percent disability in 
combination, the cervical spine spondylolysis as well as the 
radiculitis of the left upper and lower extremities all share 
a common etiology (i.e., residuals of cervical spine 
surgery).  Therefore, these conditions may be considered for 
total rating purposes as a single disability.

Having determined that the veteran met the schedular criteria 
for TDIU as of June 6, 1991, the Board will now address 
whether she was in fact unable to secure and follow 
substantially gainful employment by reason of her service-
connected disabilities as of this date.  

The record reflects that the veteran was employed at the New 
York RO from 1991 to 1992.  See statements from the veteran 
dated in June 1994, a deferred rating decision dated in July 
1994, and the transcript of the April 2006 videoconference 
hearing, page 28, wherein she stated that she was not sure 
whether she worked for VA in 1992 or 1993.  The record 
further reflects that her employment with VA was a part of a 
work-study program, while she was attending college under 
VA's vocational rehabilitation program.  Upon review, the 
Board finds that this type of employment (part-time pursuant 
to a work-study program) is marginal at best and can not be 
considered substantially gainful employment.  

Therefore, following a thorough review of the record, and 
resolving doubt in the veteran's favor, the Board concludes 
that she was unable to obtain and retain substantially 
gainful employment due to her service-connected disabilities 
as of June 6, 1991, the date of her increased rating claim.  
Accordingly, an effective date of June 6, 1991, for TDIU is 
granted.  

The Board notes that the record does not show, nor does the 
veteran contend, that an effective date prior to June 6, 
1991, for TDIU is warranted.  


ORDER

Entitlement to an effective date of June 6, 1991, for the 
award of TDIU is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


